Citation Nr: 1339647	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a spine disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a left hip disorder. 

4.  Entitlement to service connection for a breathing disorder, claimed as emphysema and chronic obstructive pulmonary disorder (COPD). 

5.  Entitlement to a disability rating in excess of 60 percent for chronic bronchitis with asthma.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr. Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1976 to January 1992.

The appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript is included the Virtual VA electronic claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for emphysema, a back disorder, and right and left hip disorders, and a disability rating in excess of 60 percent for chronic bronchitis with asthma and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the Veteran's claim of entitlement to service connection for a spine disorder.

2.  The evidence received since the May 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a spine disorder.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, which denied a claim for service connection for a spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2013). 

2.  The evidence received subsequent to the May 1996 rating decision is new and material, and the claim for service connection for a spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Law and Analysis

Initially, the Board observes that the Veteran's claim for service connection for a spine disorder was previously considered and denied by the RO in a rating decision dated in May 1996.  The Veteran was notified of that decision and of his appellate rights and he failed to file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In June 2007, the Veteran specifically requested that his claim for service connection for a spine disorder be reopened.  The claim was denied in March 2008 and again in April 2009.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the May 1996 RO rating decision denied the Veteran's claim for service connection for a spine disorder.  In that decision, the RO found that the evidence failed to establish a diagnosis of a current spine disorder.  The evidence of record at that time included the Veteran's service treatment records and post-service VA treatment records.  

The evidence associated with the claims file subsequent to the May 1996 rating decision includes VA medical records, a VA examination report dated in June 2010, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the VA examination report includes a diagnosis of degenerative disc disease of the lumbosacral spine with mild degenerative central canal stenosis at L3-L4.  Therefore, the VA treatment report relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder. 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder; to that extent, the appeal is granted. 


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
      
The Veteran was afforded a VA examination in June 2010 to address the etiology and severity of his back claim.  The examiner determined that the Veteran's service treatment records do not support the claim for a chronic back condition which occurred during or one year following military service.  Therefore, the Veteran's back disorder was less likely than not incurred in or related to active service.  Though the examiner indicated he reviewed the claims file, the examiner made no indication that he considered the Veteran's complaints of back pain since service, or that he complained of back pain during a VA examination in April 1996 with a diagnosis of mild degenerative changes in the thoracic spine in May 1997.  Therefore, the Board notes that an additional VA opinion is necessary to determine the nature and etiology of the Veteran's spine disorder.    

As the progress notes indicate the Veteran's right and left hip disorders are related to his claimed spine disorder, the Board will defer decision until the above VA examination is scheduled. 

The Veteran has also claimed entitlement to service connection for emphysema due to environmental exposure in the Persian Gulf.  Though there is no diagnosis of emphysema in the claims file, there is a diagnosis of COPD.  The Veteran has only undergone a single VA examination dated in October 2007 for an etiology of opinion of the Veteran's breathing disorders other than his service-connected bronchitis with asthma.  At that time, the examiner determined that the Veteran's COPD was due to smoking.  However, the examiner also noted that the Veteran's claims file was not available for review.  The Board finds another VA opinion is necessary that includes review of the claims file.  

The Board notes that the issues of an increased rating for service-connected bronchitis with asthma and TDIU are inextricably intertwined with the remanded claims.  In other words, development of the Veteran's claim for entitlement to service connection for respiratory and orthopedic disorders may impact his increased disability rating and TDIU claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain all outstanding and ongoing pertinent VA medical records, to include any ongoing treatment records and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran's claims file should be returned to the VA examiner who conducted the June 2010 VA examination for an opinion.  If the June 2010 VA examiner is not available, the claims file should be forwarded to an appropriate VA medical profession who can render the requested opinion.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding whether it is as least as likely as not that the Veteran developed a spine disorder as a result of his military service.  The examiner should comment on the Veteran's complaints of back pain during a VA examination in April 1996.  

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The Veteran should be scheduled for a VA respiratory examination.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding whether it is as least as likely as not that the Veteran developed an additional respiratory disorder (to include COPD) as a result of his military service.  

The examiner should also discuss whether the Veteran's service-connected bronchitis and asthma preclude employment. 

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


